Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s “Amendment and Request for Reconsideration” filed 12.15.2021 has been considered.

3.	Applicant’s response by virtue of amendment to claims 21, 26-28, 33-35, and 40 did not overcome the Examiner's rejection under 35 USC §101.

4.	Applicant’s response by virtue of amendment to claims 21, 26-28, 33-35, 40, and failure not to file a terminal Disclaimer did not overcome the Examiner's Non-statutory Double Patenting rejection of claims 21-40.

5. 	Claims 26-28, 33-35, and 40 have been amended without introducing new matter, claims 18, and 19 have been added. Claims 23, 30, 37 have been canceled, and new set of claims 41-43 have been added. Therefore, claims 21, 22, 24-29, 31-36, and 38-43 remain pending in this application.


Response to Arguments

6.	Applicant's arguments filed 12.15.2021 have been fully considered but they are not persuasive.

	Regarding the 35 USC § 101 rejection. Applicant argues that the “claims are patent eligible under Step 2A of the 2019 Guidance. Independent claim 21 (as an example independent claim) has been amended to incorporate the limitations of previously pending dependent claim 23. As such, amended claim 21 recites, in part: "matching the authenticator comprising a first biometric identifier with a second authentication token comprising a second biometric identifier in the queue of tokens, wherein the matching is based on matching the first and second biometric identifiers." 

The Examiner respectfully disagrees and notes that the claims do in fact fall into two enumerated groups of Abstract Idea – an idea of itself and/or certain method of organizing human activity, as the rejection provides clear analysis for both, under Step 2A and under Step 2B. For identifying certain methods of organizing human activities, there is no requirement for the activities to be “prevalent” or around for a “long period of time.” See Id. Therefore, Applicant' s allegations about deficiencies regarding "fundamental" or "long period of time" are irrelevant to the 

The examiner notes that for the recitation and use of a service access nothing in the claim precludes the human with the aid of pencil and paper could to perform such steps of:  determining a merchant …., placing the first authentication token …., receiving an authenticator …., matching the authenticator …., receiving an indication …., revoking the first authentication token. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “An idea of itself and/or Certain method of organizing human activity and/or Mental Processes” grouping of abstract ideas.  The examiner further noted in Step 2A that service access is recited at a high level of generality. 

The examiner notes the claim does not include additional elements that are enough to amount to significantly more than the judicial exception. The additional elements of involving use of a user device to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. 

35 USC § 101 rejection not persuasive.   

Regarding the Double Patenting rejection, Applicant argues that “based on the currently amended claims. Independent claim 21 (as an example independent claim) recites limitations not recited by the '610 patent, and the '610 patent also recites limitations not recited by the present application. For example, claim 21 of the present application recites, in part, "matching the authenticator comprising a first biometric identifier with a second authentication token comprising a second biometric identifier in the queue of tokens, wherein the matching is based on matching the first and second biometric identifiers.”

The Examiner respectfully disagrees. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention. Therefore, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research 

Applicant’s arguments having been found unpersuasive, the rejections have not been withdrawn.
Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        























/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687